Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Previous WITHDRAWN claims 5-7, 9, 11, 13, 19-20 are hereby REJOINED. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bobby Soltani on 1/14/20201.

The application has been amended as follows:
1.	A head-mounted display system, comprising:
a head-mounted display; and
a power distribution system to deliver power to a load, the power distribution system comprising:
a sender subsystem comprising:
a transformer comprising a primary winding and a secondary winding; and
a resonant converter coupleable to a direct current (DC) power source, the resonant converter having a nominal resonant frequency that is tuned based at least in part on an 
a transmission subsystem comprising:
a first elongated conductor having a first end and a second end, the first end coupled to a first end of the secondary winding of the transformer; and
a second elongated conductor having a first end and a second end, the first end coupled to a second end of the secondary winding of the transformer, wherein the first elongated conductor and the second elongated conductor are twisted together to form twisted pair conductors; and
a receiver subsystem comprising:
a rectifier comprising an input and an output, the input being coupled to the respective second ends of the first and second elongated conductors to receive an AC signal therefrom, and the rectifier operative to rectify the AC signal to provide a rectified AC signal at the output of the rectifier.
2.	The head-mounted display system of claim 1 wherein the receiver subsystem further comprises a low pass filter coupled to the output of the rectifier, the low pass filter operative to smooth the rectified AC signal to provide output DC power to the load.
3.	The head-mounted display system of claim 1 wherein the resonant tank circuit of the resonant converter of the sender subsystem further comprises a resonant capacitor coupled in parallel with the primary winding of the transformer.
4.	The head-mounted display system of claim 1 wherein the resonant converter of the sender subsystem comprises a resonant push-pull converter.
5.	The head-mounted display system of claim 1 wherein the resonant converter of the sender subsystem comprises a resonant Royer converter.
head-mounted display system of claim 1 wherein the resonant converter of the sender subsystem comprises a zero-voltage switching (ZVS) full-bridge converter.
7.	The head-mounted display system of claim 1 wherein the resonant converter of the sender subsystem comprises a phase shifted full bridge converter.
8.	The head-mounted display system of claim 1 wherein the receiver subsystem comprises a synchronous rectifier.
9.	The head-mounted display system of claim 1 wherein the receiver subsystem comprises at least one rectifying diode.
10.	The head-mounted display system of claim 1 wherein the receiver subsystem comprises a resonant converter.
11.	The head-mounted display system of claim 10 wherein the resonant converter of the receiver subsystem has a nominal resonant frequency that is a non-integer multiple of the nominal resonant frequency of the resonant converter of the sender subsystem.
12.	The head-mounted display system of claim 10 wherein the resonant converter of the receiver subsystem has a nominal resonant frequency that is at least ten times greater than the nominal resonant frequency of the resonant converter of the sender subsystem.
13.	The head-mounted display system of claim 10 wherein the resonant converter of the receiver subsystem has a nominal resonant frequency that is at least ten times greater than of the nominal resonant frequency of the resonant converter of the sender 
14.	The head-mounted display system of claim 1 wherein the receiver subsystem comprises a discontinuous conduction mode flyback converter.
16.	The head-mounted display system of claim 1 wherein the first elongated conductor and the second elongated conductor each have a length that is greater than ten meters.
17.	The head-mounted display system of claim 1 wherein the first elongated conductor and the second elongated conductor each have a diameter that is less than 0.25 square millimeters (mm2).
18.	The head-mounted display system of claim 1 wherein the nominal resonant frequency of the resonant converter of the sender subsystem is between 80 kilohertz and 100 kilohertz.
19.	The head-mounted display system of claim 1 wherein the transmission subsystem comprises a third elongated conductor operative to carry data signals.
20.	The head-mounted display system of claim 1 wherein the first and second elongated conductors comprise a twisted pair of conductors in an Ethernet cable.
21.	(Currently Amended) A head-mounted display system, comprising:
a head-mounted display; and
a power distribution system to deliver power to a load, the power distribution system comprising:
a sender subsystem comprising:
a transformer comprising a primary winding and a secondary winding; and

a transmission subsystem comprising:
a first elongated conductor having a first end and a second end, the first end coupled to a first end of the secondary winding of the transformer; and
a second elongated conductor having a first end and a second end, the first end coupled to a second end of the secondary winding of the transformer, wherein the first elongated conductor and the second elongated conductor are twisted together to form twisted pair conductors; and
a receiver subsystem comprising:
a rectifier comprising an input and an output, the input being coupled to the respective second ends of the first and second elongated conductors to receive an AC signal therefrom, and the rectifier operative to rectify the AC signal to provide a rectified AC signal at the output of the rectifier; and
a power converter having an input coupled to the output of the rectifier, and an output coupleable to the load to deliver power to the load.


Allowable Subject Matter
Claims 1-14 and 16-31 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record. 
The primary reason for allowance of the claims is the inclusion of the claimed head-mounted display in combination with the particular power distribution.

In the examiner’s opinion, it would not have been obvious to combine the Head-mounted display with general reference to a twisted wire pair as taught by Holmes et al. US 2020/0029057 with (See Spec. Para. 83) with the particular power distribution system of Kheraluwala et al. US 5,500,791.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836